DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Wiersch #55996.
The application has been amended as follows: 
	As to claim 10, the following body of now cancelled claim 11 is added at the end of claim 10:
wherein the 8*8 MIMO antenna group operating in the 5G communication frequency band comprises the first antenna, the third antenna, the fourth antenna, the fifth antenna, the sixth antenna and the seventh antenna, the eighth antenna and the ninth antenna;
the antenna group operating in the 2G to 4G communication frequency bands comprises the seventh antenna;
the antenna group operating in the GPS and the WIFI2.4G frequency bands comprises the second antenna, and 
the antenna group operating in the WIFI5G frequency band comprises the first antenna.

Allowable Subject Matter
Claims 1, 3-10 and 12-18 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teach a mobile terminal comprising five antenna to support 4x4 MIMO LITE communication and four or more antenna to support MIMO 5G communication in the N41 band, the antennas arranged in the lower, upper and side areas of the mobile terminal, see Kim et al. US 10,431,872. The prior art made of record do not also teach the mobile terminal comprising nine antenna, each antenna operating in a specified communication frequency band and specified positioned in the upper, lower, first and second side edge of the mobile terminal as identified in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644